959 F.2d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jose RODRIGUEZ, Plaintiff-Appellant,v.Raymond T. TOOMBS;  Pete Vidor;  Oswoldo Gutierrez;  CarmenPalmer;  Allen Granholm;  D.W. Gay;  D. Merritt,R.N.;  Shie Or Horsath, Defendants-Appellees.
No. 90-1722.
United States Court of Appeals, Sixth Circuit.
April 2, 1992.

Before BOYCE F. MARTIN, Jr., Circuit Judge;  and LIVELY and BAILEY BROWN, Senior Circuit Judges.

ORDER

1
Jose Rodriguez is a pro se Michigan prisoner who appeals a district court order requiring him to pay costs, subsequent to a jury verdict for the defendants in a civil rights action that Rodriguez had filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
On March 29, 1990, the defendants moved for a total of $1,584.70 in costs.   The district court directed the parties to submit proof regarding Rodriguez's ability to pay these costs.   On June 14, 1990, the court granted the defendants' motion for costs in the reduced amount of $48.00.   It is from this judgment that Rodriguez now appeals.   His brief contains a request for counsel.


3
Rodriguez argues primarily that the imposition of costs against indigent parties creates a per se impediment to their access to the courts.   However, that question was expressly resolved to the contrary by this court in  Weaver v. Toombs, 948 F.2d 1004, 1007-08 (6th Cir.1991).


4
The items listed in the defendants' motion are allowed under 28 U.S.C. §§ 1920 and 1923.   See Wyandotte Sav. Bank v. NLRB, 682 F.2d 119, 120 (6th Cir.1982) (per curiam).   Moreover, Rodriguez has not argued that the award was unreasonable.   Thus, he has waived appellate review of that issue.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).   Rodriguez did allege that he does not have the capacity to pay the costs awarded (Appellant's Supplemental Brief, p. 5 n. 1).   However, Rodriguez does not specifically dispute the district court's finding that he has an income of $8.00 per month.   Cf. Fed.R.Civ.P. 52(a).   Thus, Rodriguez has not shown that the district court abused its discretion by requiring him to pay the $48.00 award at a rate of $4.00 per month.


5
Accordingly, the request for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.